Exhibit 10.2

 

FOURTEENTH AMENDMENT TO SUBLEASE AGREEMENT

 

This Fourteenth Amendment to Sublease Agreement (“Fourteenth Amendment”) is made
as of the 1st day of March, 2009, between Verizon Realty Corp., a Delaware
corporation (“Landlord”), and Idearc Media LLC, a Delaware limited liability
company (“Tenant”).

 

RECITALS

 

WHEREAS, Landlord and Tenant entered into that certain Sublease Agreement dated
January 1, 2007 (the “Lease,” as amended) for property located in the
Dallas-Fort Worth Regional Airport, Tarrant County, Texas, as more particularly
described in the Lease (the “Property”);

 

WHEREAS, the Lease was amended by that certain First Amendment to Sublease
Agreement between the parties dated as of May 28, 2008; that certain Second
Amendment to Sublease Agreement between the parties dated as of June 13, 2008;
that certain Third Amendment to Sublease Agreement between the parties dated as
of June 17, 2008; that certain Fourth Amendment to Sublease Agreement between
the parties dated as of September 10, 2008; that certain Fifth Amendment to
Sublease Agreement between the parties dated as of September 30, 2008; that
certain Sixth Amendment to Sublease Agreement between the parties dated as of
October 14, 2008; that certain Seventh Amendment to Sublease Agreement between
the parties dated as of October 28, 2008; that certain Eighth Amendment to
Sublease Agreement between the parties dated as of November 5, 2008; that
certain Ninth Amendment to Sublease Agreement between the parties dated as of
November 12, 2008; that certain Tenth Amendment to Sublease Agreement between
the parties dated as of  November 19, 2008; that certain Eleventh Amendment to
Sublease Agreement between the parties dated as of  December 4, 2008; that
certain Twelfth Amendment to Sublease Agreement between the parties dated as of 
January 5, 2009; and that certain Thirteenth Amendment to Sublease Agreement
between the parties dated as of February 4, 2009.

 

WHEREAS, Landlord and Tenant desire to amend the terms of the Lease as
hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Landlord and Tenant hereby amend the Lease as follows:

 

AMENDMENT

 

1.             Section 1.1(d) of the Lease is hereby deleted in its entirety,
and the right of termination provided for therein shall no longer be of any
force or effect.

 

2.             Section 1.2 of the Lease is hereby deleted in its entirety, and
the following is substituted in lieu thereof:

 

--------------------------------------------------------------------------------


 

Section 1.2             Term.  Tenant shall enjoy the tenancy of the Property
for a term (the “Term”) commencing on January 1, 2007 (the “Commencement Date”),
and ending on December 31, 2018 (the “Expiration Date”).

 

3.             Section 3.1 of the Lease is hereby deleted in its entirety, and
the following is substituted in lieu thereof:

 

Section 3.1             Rent.

 

(a)           Tenant agrees to pay to Landlord, in lawful money of the United
States, at the address specified above or such other place as Landlord shall
designate by notice to Tenant, during the aforesaid term, a fixed rent (the
“Base Rent”) provided for in this Section 3.1 during the Term.

 

(b)           Tenant shall pay Base Rent at an annual amount of $4,188,240.00
($349,020.00 per month) for the first 24 months of the Term.  Commencing on the
25th month of the Term, and for each 12 month period thereafter (for example
months 25-36, 37-48), Base Rent shall be increased in accordance with the
following schedule:

 

Month of the
Term

 

Annual Base Rent
(12-month period)

 

Monthly
Base Rent

 

2-24

 

$

4,188,240.00

 

$

349,020.00

 

25-26

 

$

4,280,381.00

 

$

356,698.42

 

27-36

 

$

3,822,621.00

 

$

318,551.75

 

37-48

 

$

3,892,400.09

 

$

324,366.67

 

49-60

 

$

3,963,714.33

 

$

330,309.53

 

61-72

 

$

4,036,597.48

 

$

336,383.12

 

73-84

 

$

4,111,084.05

 

$

342,590.34

 

85-96

 

$

4,187,209.33

 

$

348,934.11

 

97-108

 

$

4,265,009.37

 

$

355,417.45

 

109-120

 

$

4,344,521.01

 

$

362,043.42

 

121-132

 

$

4,425,546.20

 

$

368,795.52

 

133-144

 

$

4,508,082.60

 

$

375,673.55

 

 

(c)           Notwithstanding the provisions of Section 3.1(a) and 3.1(b) above,
Landlord agrees that no Base Rent shall be payable during the first month of the
Term.

 

--------------------------------------------------------------------------------


 

(d)           Base Rent shall be paid in equal monthly installments each in
advance on the first day of each calendar month during the Term.

 

4.             Exhibit A-3 (Description of Property if Lease Terminated as to
the Hotel and Fitness Center) is hereby deleted in its entirety.

 

5.             Exhibit G (Right of First Offer) is hereby deleted in its
entirety, and the right of first offer provided for therein shall no longer be
of any force or effect.

 

6.             The term “Property”, as defined in Section 1.1(b) of the Lease is
hereby amended effective as of the date of this Fourteenth Amendment, so as to
include the additional areas more particularly described and depicted in the
floor plan attached hereto as Exhibit A (the “Training Rooms”), subject to the
same representations and warranties on the part of Tenant as are set forth in
Section 1.3 of the Lease, and to acceptance of such Training Rooms in their “AS
IS,” “WHERE IS” condition as of the date first written above.  In addition,
Landlord shall and does hereby grant Tenant, its employees, agents, contractors,
guests and invitees the right to use such common entrances, corridors,
facilities, hallways and other common areas that serve the Training Rooms and as
may otherwise be reasonably necessary in connection with the usage of such
Training Rooms during the term of the Lease (the “Related Common Areas”).

 

7.             Tenant shall and does hereby agree that, in addition to the Base
Rent payable by Tenant under Section 3.1(b) of the Lease and commencing on the
date of this Fourteenth Amendment, Tenant shall pay to Landlord additional rent
(“Training Room Rent”) in the amount of $12,563.04 per month for the Training
Rooms, including its use in common with Landlord and other tenants of the
Related Common Areas, for each month hereafter through December 31, 2009,
subject to adjustment as herein provided. The amount of the Training Room Rent
shall be increased on January 1 of each year of the term of the Lease for each
succeeding 12-month period thereafter at a rate equal to 1.865% in excess of the
monthly Training Room Rent payable for the immediately month. Landlord and
Tenant agree that the addition of the Training Rooms as provided in this
Amendment shall not effect any adjustments to each party’s proportionate share
of Taxes and Utilities set forth in the Lease and not effect any adjustments to
the Cost Allocation Formulas, it being understood and agreed that the stipulated
Training Room Rent is inclusive of Taxes and Utilities to the same extent the
charges therefor are being paid by Landlord immediately prior to the date
hereof. Tenant also acknowledges and agrees that Landlord has no duty or other
obligation to provide janitorial, scheduling, maintenance or other services to
the Training Rooms.

 

8.             Provided that Tenant is not then in default under the Lease,
Tenant shall have the option (the “Reduction Option”) to reduce the size of the
Property by deleting the Training Rooms and Related Common Areas therefrom,
effective as of December 31, 2014 (the “Reduction Date”), by giving Landlord
written notice of its election to exercise its Reduction Option at least thirty
(30) days prior to the Reduction Date.  If Tenant properly exercises its
Reduction Option, the area to be deleted from the Property shall include the
entire portion of the Training Rooms and Related Common Areas, and, effective as
of the Reduction Date, (i) the Term shall terminate as to the Training Rooms and
Related Common Areas, (ii) Tenant shall vacate and deliver possession of the
Training Rooms and Related Common Areas to Landlord in

 

--------------------------------------------------------------------------------


 

the manner set forth in the Lease for surrender of the Property, and
(iii) Tenant shall not be responsible for the payment of Training Room Rent for
the remainder of the Term.

 

9.             Unless otherwise specifically set forth herein, all capitalized
terms used herein shall have the same meanings as set forth in the Lease.

 

10.           In all other respects, the Lease shall remain the same.

 

11.           Notwithstanding anything to the contrary contained herein or in
any other agreement between the parties, or any assertion on the part of the
Landlord to the contrary, the offer evidenced by Landlord’s submission of a
signed original of this Amendment to Tenant will be and remain irrevocable
through  March 11, 2009.

 

12.           This Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.  Signatures on counterparts of this Fourteenth
Amendment that are transmitted by facsimile or electronically in PDF format
shall be deemed effective for all purposes.

 

IN WITNESS WHEREOF, the Landlord and Tenant have accepted and executed this
Fourteenth Amendment as of the day and year first written above.

 

LANDLORD:

Verizon Realty Corp.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

TENANT:

Idearc Media LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Scott W. Klein

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Training Rooms

 

[g125511kgi001.gif]

 

--------------------------------------------------------------------------------


 

[g125511kgi002.gif]

 

--------------------------------------------------------------------------------